DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the proposed Figure submitted on 12/29/21 discloses new matter.  The original specifications do not disclose that:                                      -  the air outlet would be located near the rotor (base of the blade).  Also, the original specifications do not disclose:                                                                                                           -  having a plurality of air outlets being located at different radial locations along the wind blade.  The original specifications disclose/show having the air outlet at the same radial location on the blade.                                                                              Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The statement “respective outlet” is indefinite.  It is not clear if the “respective outlet” refers to the air outlets of the blades.
In claims 6, 8, it is not clear what is meant by the air outlets being “part of an air amplifier”.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 – 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 5, 7, disclose that an air outlet is adjacent the blades axis of rotation.  Such statement is not supported by the original disclosure. Such statement is new matter.
The claims disclose that there are a plurality of air outlets at “different radial position along the blade”.  Such statement is not supported by the original disclosure, thus it is new matter.
The statement “each valve is configured to selectively control the pressure of air ejected” is not supported by the original disclosure.  It is new matter.
The statement that the valves control the air from the outlet “proportional to the square of the radial position of the respective outlet” is not supportive by the original disclosure.  It is new matter.
The original disclosure does not mention that the air from/out of the outlet may be proportional to the square.  The original disclosure does not mention that the valves are the devices performing the function of proportional to the square.


The original disclosure does not explain HOW the valves are being controlled in order to vary the air pressure at the different outlets, much less obtain a proportion to the square.

The disclosure only mentions very vaguely that the air pressure from one outlet is different from the other one since “the blade has a higher orbital angular velocity at its tip”.
Such statement is just relying on a well-known mechanical physics formula, which is:                          V (angular velocity) = ω x r


Claims 5 – 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for having a valve, does not reasonably provide enablement for controlling a valve in order to selectively control the pressure of air from an outlet proportional to the square of the radial position of the respective outlet.  The specification does not enable any make use of the invention commensurate in scope with these claims. The disclosure is silent with respect of HOW a valve would be control in order to obtain an airflow output that is proportional to the square in relation to the radial positioning of the outlet.
The broadest reasonable interpretation of claims 5 – 8 covers a wind turbine having a valve.  The specification discloses enough information for one of ordinary skill in the art to have a wind turbine with a valve. 
The specification does not provide direction on how to the valve would have to be controlled in order to obtain a proportion to the square.  At the time of filing, the state of the art was such that obtaining airflow output was ideal.  Thus, the disclose example does not bear a reasonable correlation of the full scope of the claim.  Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claims, that is, control a valve so that the airflow is proportional to the square in relation to a certain radial position of the outlet.
Each of said claims 5 and 7, require a computer which is supposed to be configured for performing certain functionality. However, algorithms and variables used in said algorithms are critical or essential to the practice of the invention, not included in the claim(s) is not enabled by the disclosure. See In re Mayhew, 527 
Moreover, the Specification does not disclose an algorithm that could be implemented on a general purpose computer to provide a valve controlled (as in claims 5, 7), in order to obtain an airflow that is proportional to the square.
The specification has failed to disclose any algorithm,and thus has failed to adequately describe sufficient structure for performing the recited function(s). 
To this end, Examiner notes, before the district court, 
in Net MoneyIN, Inc. v. Verisign, Inc., 545 F.3d 1359 [88 USPQ2d 1751] the patentee argues that "a person skilled in the art would know that such a computer would be programmed to compare account data and amount data to those data structures and generate an authorization indicia if credit were available." The court held there must be some explanation of how the computer performs the claimed function. Simply reciting ‘software’ without providing some detail about FinisarCorp v. DirecTV Group, Inc. 523 F.3d 1323, 1340-41 [86 USPQ2d 1609]. 
A patentee cannot avoid providing specificity as to structure simply because someone of ordinary skill in the art would be able to devise a means to perform the claimed invention. See Blackboard Inc. v. Desire2Learn Inc. 574 F.3d 1371 [91 USPQ2d 1481].  Just reciting that a person skilled in the art would be able to practice the present invention without recourse to undue experimentation as described in the specifications is not enough proof that a system would function as intended. Furthermore, in Atmel Corp, v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no wav relieves the patentee of adequately disclosing sufficient structure in the specification.’
It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Carp, 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the 
Just reciting that a person skilled in the art would be able to practice the present invention without recourse to undue experimentation as described in the specifications is not enough proof that a system would function as intended. Furthermore, in Atmel Corp, v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no wav relieves the patentee of adequately disclosing sufficient structure/description in the specification.’
It is reminded that it is a MPEP requirement to provide a full and concise explanation/disclosure of a patent application.





	
Claim limitation “each valve configured to selectively control” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not disclose HOW the valves are controlled in order to obtain a proportion to the square. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purimitla (WO 2014/084796) in view of Parera (US 2007/0014657) and Wichers et al (US 2016/0281679).
Purimitla discloses, regarding, 
Claims 5, 7, a wind turbine, comprising: a plurality of blades 134, 123, 136, each blade having an aerofoil profile and provided with a respective plurality of air outlets located along a windward surface and leading edge of each blade (see Fig. 3), between a portion of the blade adjacent the blade's axis of rotation and a portion of the blade adjacent to the distal tip of the blade, wherein each outlet has a different radial position along the blade to each of the other outlets (see Fig. 3); a pressurized air source configured to produce pressurized air above ambient pressure (see Fig. 4); a plurality of passages extending between the pressurized air source and a respective outlet to enable a flow of air from the pressurized air source to each outlet (see Fig. 3); and a valve 154 located in each passage to control the pressure of air being ejected from the passage's respective 
Parera is being used for explicitly showing air outlets near the blade axis of rotation (see Fig. 3).
Regarding, the controlling of an air flow proportional to the square is well known in the art.  For example, 
Wichers et al teaches that the air ejected from an outlet is proportional to the square of the radial position of the respective outlet via Poiseuille’s Law (see paragraph 0055).
Moreover, obtaining such optimum range value via a formula related to the proportion to the square is well known since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, too.  In re Aller, 105 USPQ 233.

It is also noted that due to the angular velocity formula (V = ω x r), the outlet at the tip of the blade will have a higher pressure than the outlet at the base due to the different orbital angular velocity difference since the outlets are place at different locations along the blade.  Thus, the outlet at the tip of the blade will have a higher 
Regarding claim 7, the method is disclose mutatis mutandis.

Purimitla further discloses, regarding,

Claims 6, 8, one of the plurality of air outlets may form part of an air amplifier (see abstract).


It would have been obvious before the effective filing date of the claimed invention to design the turbine/method as disclosed by Purimitla and to show explicitly having outlet near the tip/base of a wind blade for the purpose of protecting wind turbines from damage as disclosed by Parera and to teach controlling an air flow proportional to the square for the purpose of receiving maximum amount of wind into a system, thus improve the facility as taught by Wichers et al.
	

Claims 5 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purimitla (WO 2014/084796) in view of of Parera (US 2007/0014657) and Haar (US 2012/0051913).
Purimitla discloses, regarding, 
 wind turbine, comprising: a plurality of blades 134, 123, 136, each blade having an aerofoil profile and provided with a respective plurality of air outlets located along a windward surface and leading edge of each blade (see Fig. 3), between a portion of the blade adjacent the blade's axis of rotation and a portion of the blade adjacent to the distal tip of the blade, wherein each outlet has a different radial position along the blade to each of the other outlets (see Fig. 3); a pressurized air source configured to produce pressurized air above ambient pressure (see Fig. 4); a plurality of passages extending between the pressurized air source and a respective outlet to enable a flow of air from the pressurized air source to each outlet (see Fig. 3); and a valve 154 located in each passage to control the pressure of air being ejected from the passage's respective outlet (see Fig. 3) and each valve configured to selectively control the air flow out of the outlets (see abstract) from the respective outlet.
Parera is being used for explicitly showing air outlets near the blade axis of rotation (see Fig. 3).
Regarding the controlling of an air flow proportional to the square is well known in the art.  For example, Haar teaches that the air ejected from an outlet is proportional to the square of the radial position of the respective outlet (for example, via well-known formula; see paragraph 0040).
optimum range value via a formula related to the proportion to the square is well known since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

It is also noted that due to the angular velocity formula (V = ω x r), the outlet at the tip of the blade will have a higher pressure than the outlet at the base due to the different orbital angular velocity difference since the outlets are place at different locations along the blade.  Thus, the outlet at the tip of the blade will have a higher angular velocity and thus a higher air pressure than the outlets near the base of the blade due to having a longer radius since the outlet at the tip of the blade is furthest apart from the center of rotation.
Regarding claim 7, the method is disclose mutatis mutandis.

Purimitla further discloses, regarding,

Claims 6, 8, one of the plurality of air outlets may form part of an air amplifier (see abstract).

It would have been obvious before the effective filing date of the claimed invention to design the turbine/method as disclosed by Purimitla and to show explicitly having outlet near the tip/base of a wind blade for the purpose of protecting wind 

Response to Arguments
Applicant’s arguments with respect to claim(s) 5 – 8  have been considered but are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

February 1, 2022